DETAILED ACTION
Acknowledgements
The amendment filed 08/17/2022 is acknowledged.
Claims 1-5, 16-21, 23, 25-29, and 31 are pending.
Claims 1-5, 16-21, 23, 25-29 and 31 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.


Response to Amendment/Arguments
Claims 1, 16  and 25 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
It is the Applicant’s position that “The claims do not recite a judicial exception, and even if they did, the recited judicial exception is integrated into a practical application”.  The Applicant further asserts “the limitations of claims 1, 15 an and 26 are non-conventional and non-generic.” based on BASCOM Global Internet Services, Inc., v. AT&T Mobility LLC (Fed.Cir. June 27, 2016).  Examiner respectfully disagrees.
The claim(s) recite(s) processing insurance claim. Specifically, the claims recite “receiving, …claim information…; inserting,…the claim information…into a block…; adding, …the block…; distributing, …for review…for approving…; receiving,…response…; determining a number of … approval…; responsive to … number of approval exceeding a threshold…, approving the claim; receiving, ...mobile device data...of the member; determining, …the claim was fraudulent.”, which is fundamental economic practices or legal interactions grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for processing insurance claim.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, processors, and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, processing insurance claim including receiving a claim from a member, inserting the claim to a block, adding the block to a blockchain, distributing the blockchain for claim review and approval, determining the number of approval received, approving the claim when number of approval exceeds the threshold, receiving additional data from mobile device of the member, determining the claim is fraudulent based on the additional data.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.  The argument with respect to BOSCOM is moot because the analysis is based on Alice Corporation Pty. Ltd. v. CLS Bank International. 
Therefore, the rejection is maintained.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 16-21, 23, 25-29, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-5 and 21are directed to a method, claims 16-20 and 23 are directed to system, and claims 25-29 and 31 are directed to CRM.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) processing insurance claim. Specifically, the claims recite “receiving, …claim information…; inserting,…the claim information…into a block…; adding, …the block…; distributing, …for review…for approving…; receiving,…response…; determining a number of … approval…; responsive to … number of approval exceeding a threshold…, approving the claim; receiving, ...mobile device data...of the member; determining, …the claim was fraudulent.”, which is fundamental economic practices or legal interactions grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for processing insurance claim.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, processors, and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, processing insurance claim including receiving a claim from a member, inserting the claim to a block, adding the block to a blockchain, distributing the blockchain for claim review and approval, determining the number of approval received, approving the claim when number of approval exceeds the threshold, receiving additional data from mobile device of the member, determining the claim is fraudulent based on the additional data.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 16-20, 23, 25-29 and 31 are system and CRM claims that are used to perform the method claims 1-5 and 21 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve processing insurance claim including receiving a claim from a member, inserting the claim to a block, adding the block to a blockchain, distributing the blockchain for claim review and approval, determining the number of approval received, approving the claim when number of approval exceeds the threshold, receiving additional data from mobile device of the member, determining the claim is fraudulent based on the additional data.  This only uses the processor or computer system to automate or implement the abstract idea of processing claim transaction.  Dependent claims 2-4, 17-19 and 26-28 describe claim information.  Dependent claims 5, 20 and 29 describe payment information.   Dependent claims 21, 23, and 31 describe the blockchain.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of processing insurance claim including receiving a claim from a member, inserting the claim to a block, adding the block to a blockchain, distributing the blockchain for claim review and approval, determining the number of approval received, approving the claim when number of approval exceeds the threshold, receiving additional data from mobile device of the member, determining the claim is fraudulent based on the additional data. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a blockchain, processor and memory to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685